UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - x
                                    :
UNITED STATES OF AMERICA            :     Order Excluding Time
                                    :
          v.                        :     19 Cr. 826 (NRB)
                                    :
DANILO CHAVEZ LOZANO,               :
                                    :
               Defendant.           :
                                    :
- - - - - - - - - - - - - - - - - - x

     The Court has received a request by GEOFFREY S. BERMAN, United

States Attorney for the Southern District of New York, by Assistant

United States Attorney Samuel L. Raymond, requesting that the time

period from December 4, 2019 to December 11, 2019, be excluded from

the computation of the time period within which trial of the charges

against the defendant must commence, pursuant to the Speedy Trial

Act of 1974, 18 U.S.C. § 3161(h).   The Government seeks the

exclusion of the foregoing period based on the availability of the

defendant, availability of defense counsel, and in the interest of

justice to ensure continuity of defense counsel.   Full consideration

having been given to the matter set forth therein, it is hereby

     ORDERED that the time between December 4, 2019 and December 11,

2019 be excluded from the computation of the time period within

which trial of the charges against the defendant must commence,

pursuant to the Speedy Trial Act of 1974, 18 U.S.C. § 3161(h).    The

Court finds that this exclusion of time is appropriate, and serves
                                  2
the ends of justice and outweighs the interest of the public and the

defendant in a speedy trial.

Dated:    New York, NY

          ________ __, 2019



                               _______________________________
                               THE HONORABLE NAOMI REICE BUCHWALD
                               UNITED STATES DISTRICT JUDGE
                               SOUTHERN DISTRICT OF NEW YORK
